          In the United States Court of Federal Claims
                                       No. 19-59C

                                (E-Filed: March 4, 2019)

 L. KEVIN ARNOLD, et al.,                  )
                                           )
               Plaintiffs,                 )
                                           )
 v.                                        )
                                           )
 THE UNITED STATES,                        )
                                           )
               Defendant.                  )
                                           )

                                         ORDER

       Defendant has filed two motions to consolidate this case with a total of twelve
directly-related matters. See ECF Nos. 10, 14. Until the court has ruled on those motions
to consolidate, defendant’s deadline to respond to plaintiffs’ complaint is hereby
SUSPENDED. After determining whether consolidation is appropriate for some or all of
the directly-related cases, the court will be better positioned to determine the schedule on
which these matters should proceed, and shall set a schedule at that time.

       IT IS SO ORDERED.

                                          s/Patricia E. Campbell-Smith
                                          PATRICIA E. CAMPBELL-SMITH
                                          Judge
